Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 9-28-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,391,169 to McGuire in view of U.S. Patent No. 5,911,730 to McGuire and further in view of U.S. Patent No. 5,133,688 to Hutchison.

Referring to claim 2, McGuire ‘169 as modified by McGuire ‘730 and Hutchison further discloses the handheld tool is of one-piece construction – see at 10-16 in figures 1-2 of McGuire ‘169.
Referring to claim 3, McGuire ‘169 as modified by McGuire ‘730 and Hutchison further discloses the handheld tool is made of plastic – see column 3 lines 30-40 of McGuire ‘169.
Referring to claim 4, McGuire ‘169 as modified by McGuire ‘730 and Hutchison further discloses the handheld tool has an overall length from the stripping cylinder to the hanging slot – see at 10-16 in figures 1-2 of McGuire ‘169, the overall length being approximately 9.25 inches – see for example column 2 lines 47-56 of McGuire ‘169 detailing an overall length of 22cm (8.66in) and the slot is spaced from the rear of the tool a small distance as seen in figure 2 with the slot placed slightly forward of the rearmost portion of the handle and therefore the overall length from the stripping element – at 16 to the rearmost portion of the slot in 12 would result in an overall length that is within less than one inch of applicant’s claimed 9.25 inches and therefore can be considered approximately 9.25 inches.
Referring to claim 5, McGuire ‘169 discloses a handheld tool for removing a tendon comprising in combination, a straight handle – at 12, an integrated shaft – at 14, that is connected to the straight handle – see figures 1-2, and tapers from the straight handle – at 12, to a stripping element – at 16-24 – see figures 1-2, and the stripping element being perpendicular to the straight handle – at 12, and the integrated shaft – at 14 – see at 17,18,22,24 in figure 1. McGuire ‘169 does not disclose the stripping element is cylindrical. McGuire ‘730 does disclose the stripping 
Referring to claim 6, McGuire ‘169 as modified by McGuire ‘730 and Hutchison further discloses the handheld tool has a thumb grip – see at the rear of 12 in figures 1-2 of McGuire ‘169, and additional grips – see grips on each side and front and rear of the slot in 12 in figure 2 of McGuire ‘169.

Response to Arguments

3.	Regarding the prior art rejections of claims 1-6, the McGuire et al. reference US 5391169 discloses the handle – at 12, having a thumb grip and additional grips – see on the front, rear and sides of the slot – at 12 providing at least four gripping areas that can be gripped by the thumb and fingers of the user. Regarding the claim limitations of the shaft being rounded in shape and the stripping cylinder having a cylindrical opening that allows tenderloin to pass through, these claim limitations obviate the 35 U.S.C. 103 rejections of claims 1-6 detailed in the last office action dated 3-29-21. However, these claim amendments necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. 

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643